eFiled Date: 01/04/2021, Accepted: 01/04/2021 04:03 PM
Case 3:21-cv-00212-BJD-JRK Document 4 Filed 03/05/21 Page 1 of 3 PagelD 46

Filing # 119015559 E-Filed 01/04/2021 04:01:09 PM

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR
CLAY COUNTY, FLORIDA

CURTIS FREEMAN, CASE NO.:

an individual, DIVISION:
Plaintiff,

vs.

CIRCLE K STORES INC.,

a Foreign Profit Corporation,

Defendant.
/

 

COMPLAINT

Plaintiff, CURTIS FREEMAN (“Plaintiff”), sues the Defendant, CIRCLE K STORES

INC., (“Defendant”), and alleges:

1.
2.
3.

This is an action for damages in excess of $30,000.00, exclusive of costs.

At all times material, Plaintiff resided in Orange Park, Clay County, Florida.

On or about August 28, 2020, Defendant owned, operated, and/or maintained a gas
station located at 1091 Blanding Blvd, Orange Park, Clay County, Florida.

At all times material, Plaintiff was a business invitee on Defendant’s premises.

At that time and place, there was a parking stop in the parking lot adjacent to the store’s
entrance/exit.

At all times material the parking stop represented an unreasonably dangerous condition
to Plaintiff and all others similarly situated.

The parking stop presented the risk of tripping to all customers and therefore was
dangerous.

The presence of the parking stop served no function, as the sidewalk was equipped with
upright parking bollards.

The unreasonably dangerous condition was created by Defendant, known to exist by
Defendant, and/or had existed for a sufficient length of time such that Defendant should

have known of its existence.
Case 3:21-cv-00212-BJD-JRK Document 4 Filed 03/05/21 Page 2 of 3 PagelD 47

10. At that time and place, as Plaintiff walking out of the Defendant’s gas station, the
parking stop caused him to trip and fall.

11. At all times material, Defendant owed Plaintiff, and all others similarly situated, a duty
of care to maintain its premises in a reasonably safe condition.

12. Defendant breached its duty to Plaintiff by failing to maintain its premises in a
reasonably safe condition.

11. As a result of Defendant’s negligence, Plaintiff suffered permanent physical injury and
resulting pain and suffering, disability, scarring, disfigurement, mental pain and
suffering, loss of capacity for the enjoyment of life, expense of hospitalization, medical
and nursing care and treatment, loss of earnings, and loss of ability to earn money. The
losses are permanent and continuing in nature and Plaintiff will suffer the losses in the
future.

WHEREFORE, Plaintiff CURTIS FREEMAN demands judgment for damages against

Defendant, CIRCLE K STORES INC., and demands a jury trial.

Dated on this 4” day of January 2021.

LAW OFFICE OF NOONEY & ROBERTS
/s/ Michael K Roberts

 

Michael K. Roberts, Esquire
Florida Bar No. 0779741
Attorney for Plaintiff

1680 Emerson Street
Jacksonville, Florida 32207

(904) 398-1992

(904) 858-9943 facsimile
mroberts(@nooneyandroberts.com
Attorney for Plaintiff
Case 3:21-cv-00212-BJD-JRK Document 4 Filed 03/05/21 Page 3 of 3 PagelD 48

DESIGNATION OF E-MAIL ADDRESSES FOR SERVICE OF DOCUMENTS

Pursuant to Fla.R.Civ.P.2.516 (effective September 1, 2012), attorney for Plaintiff,
designates the following email addresses for the purpose of service of all documents in the
proceeding required by the Rule.

Primary email address: mroberts@nooneyandroberts.com
Secondary email addresses: Azepf@nooneyandroberts.com
pleadings@nooneyandroberts.com

 

 

 

LAW OFFICE OF NOONEY & ROBERTS
/s/ Michael K Roberts

 

Michael K. Roberts, Esquire
Florida Bar No. 0779741
Attorney for Plaintiff

1680 Emerson Street
Jacksonville, Florida 32207

(904) 398-1992

(904) 858-9943 facsimile
mroberts(@nooneyandroberts.com
Attorney for Plaintiff

 
